Title: From Thomas Jefferson to Gelhais, 27 January 1787
From: Jefferson, Thomas
To: Gelhais, M.



Monsieur
Paris 27me. Janvier 1787.

Un quartier du loyer de la maison de M. le comte de Langeac etant echu ce mois ci, je lui ai prevenu des titres de la demande que vous avez eu la complaisance de m’adresser. Mais il m’a montré un arret de surseance par lequel les reclamations de ses creanciers contre lui sont suspendues. A cet arret, emandant de l’autorité supreme du païs, c’est de mon devoir de me conformer aussi. Je lui ai payé donc le loyer comme á l’ordinaire. J’ai l’honneur de vous renvoyer le titre que vous m’avez confié, et j’aurois eté tres charmé si les circonstances m’auroient permis de me preter plus efficacement á vos justes demandes. J’ai l’honneur d’etre avec une consideration trés distinguée, Monsieur, votre trés humble et trés obeissant serviteur,

Th: Jefferson

